





Exhibit 10.22
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
September 25, 2019, (the “Effective Date”) by and between X4 Pharmaceuticals,
Inc. (the “Company”), and Derek M. Meisner (“Executive”) (collectively referred
to as the “Parties” or individually referred to as a “Party”).


R E C I T A L S


WHEREAS, the Company desires to employ Executive as its General Counsel, and to
enter into an agreement embodying the terms of such employment;


WHEREAS, Executive desires to accept such employment and enter into such an
agreement.


A G R E E M E N T


NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the Parties agree as follows:


1.Duties and Scope of Employment.


(a)Positions and Duties. As of November 4, 2019, Executive will serve as General
Counsel of the Company. Executive will render such business and professional
services in the performance of Executive’s duties, consistent with Executive’s
position within the Company, as shall reasonably be assigned to Executive by the
Company’s Chief Executive Officer. The period of Executive’s at-will employment
under the terms of this Agreement is referred to herein as the “Employment
Term.”


(b)Obligations. During the Employment Term, Executive will perform Executive’s
duties faithfully and to the best of Executive’s ability and will devote
Executive’s full business efforts and time to the Company. For the duration of
the Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity, for any direct or indirect
remuneration, that may create a conflict of interest or interfere with
Executive’s duties to the Company, without the prior approval of the Company’s
Chief Executive Officer


(c)No Conflicts. As a condition of Executive’s employment, Executive certifies
to the Company that: (a) Executive is free to enter into and fully perform the
duties of Executive’s position; (b) Executive is not subject to any employment,
confidentiality, non-competition or other agreement that would restrict
Executive’s performance for the Company; (c) Executive’s signing this Agreement
does not violate any order, judgment or injunction applicable to Executive, or
conflict with or breach any agreement to which Executive is a party or by which
Executive is bound; and (d) all facts Executive has presented to the Company are
accurate and true, including, but not limited to, all oral and written
statements Executive has made (including those pertaining to Executive’s
education, training, qualifications, licensing and prior work experience) in any
job application, resume, c.v., interview or discussion with the Company.
(d)At-Will Employment. Subject to Sections 7, 8, and 9 below, The parties agree
that Executive's employment with the Company will be “at-will” employment and
may be terminated at any time with or without cause or notice, for any reason or
no reason. Executive understands and agrees that neither Executive’s job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of Executive’s employment with the
Company.


3. Compensation.


a.Base Salary. During the Employment Term, the Company will pay Executive as
compensation for Executive’s services a base salary at a rate of $400,000.00 per
year, as modified from time to time at the discretion of the Company (the “Base
Salary”). The Base Salary will be paid in regular installments in accordance
with the Company’s normal payroll practices (subject to required withholding).
Any increase or decrease in Base Salary (together with the then existing Base
Salary) shall serve as the “Base Salary” for future employment under this
Agreement. The first and last payment will be adjusted, if necessary, to reflect
a commencement or termination date other than the first or last working day of a
pay period.
b.Start Bonus. Executive will also be eligible to earn a one-time bonus of
$135,000.00, less applicable withholdings (“Start Bonus”). The Company will pay
Executive 50% of the Start Bonus, in advance of being earned, within



--------------------------------------------------------------------------------



thirty (30) days after the Effective Date, and the other 50% of the Start Bonus
on or about the same date that the Company pays annual bonuses to employees in
approximately March 2020. Executive will earn each portion of the Start Bonus if
Executive remains continuously employed with the Company through the one-year
anniversary of the applicable payment date of such portion. If Executive’s
employment with the Company terminates for any reason (except by the Executive
for Good Reason, as defined below) prior to the one-year anniversary of the
applicable payment date of such portion, Executive agrees to repay such unearned
portion(s) with thirty (30) days after the date Executive’s employment
terminates.
c.Annual Bonus. Executive will also be eligible to earn an annual discretionary
bonus with a target amount equal to 40% of the Base Salary (“Target Bonus”). The
amount of this bonus, if any, will be determined in the sole discretion of the
Company and based, in part, on Executive’s performance and the performance of
the Company during the calendar year. The Company will pay Executive this bonus,
if any, by no later than March 15th of the following calendar year. The bonus is
not earned until paid and no pro-rated amount will be paid if Executive’s
employment terminates for any reason prior to the payment date.
d.Stock Option. In connection with the commencement of Executive’s employment
and subject to the approval of the Board of Directors of the Company or the
Compensation Committee thereof, the Company will grant Executive a non-qualified
stock option (the “Option”) for the purchase of an aggregate of 55,000 shares of
Common Stock of the Company at a price per share equal to the fair market value
on the date of grant, as an inducement material to Executive joining the
Company, pursuant to Rule 5635(c)(4) of the Nasdaq Listed Company Manual, under
the Company’s 2019 Inducement Equity Incentive Plan (the “Plan”). The Option
shall be subject to all terms, vesting, and other provisions set forth in a
separate option agreement under the Plan. The Option will have a term of 10
years, except as set forth in the option agreement and the Plan, and be subject
to a vesting schedule of four years, with 25% of the shares vesting on the first
anniversary of Executive’s employment start date and the remainder vesting in
equal installments over the following 36 months, provided, that Executive
remains continuously employed by the Company on such vesting dates.


1.Executive will be eligible to receive awards of stock options, restricted
stock or other equity awards pursuant to any plans or arrangements the Company
may have in effect from time to time. The Board or a committee of the Board
shall determine in its discretion whether Executive shall be granted any such
equity awards and the terms of any such award in accordance with the terms of
any applicable plan or arrangement that may be in effect from time to time.


4. Employee Benefits. During the Employment Term, Executive may take advantage
of various benefits offered by the Company, such as group medical insurance,
dental insurance, short-term disability, long- term disability and the Company’s
401(k) plan. Executive will also be entitled to fifteen (15) days of paid time
off per year, as well as two (2) personal days and eleven (11) paid holidays,
exclusive of any sick days Executive may need. These benefits may be modified or
changed from time to time at the sole discretion of the Company. The details of
the Company’s full benefit offerings can be found in its Employee Handbook.
5. Business Expenses. During the Employment Term, the Company will reimburse
Executive for reasonable business travel, entertainment or other business
expenses incurred by Executive in the furtherance of or in connection with the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time. All reimbursements
provided under this Agreement will be made or provided in accordance with the
requirements of Section 409A of the Internal Revenue Code (“Section 409A”) and
the rules and regulations thereunder, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (iii) the reimbursement of an eligible expense shall be
made no later than the last day of the calendar year following the year in which
the expense is incurred; and (iv) the right to reimbursement or in kind benefits
is not subject to liquidation or exchange for another benefit.
6. Termination on Death or Disability.
a.Effectiveness. Executive’s employment will terminate automatically upon
Executive’s Death or, upon fourteen (14) days prior written notice from the
Company, in the event of Disability.
Effect of Termination. Upon any termination for death or Disability, Executive
shall be entitled to: (i) Executive’s Base Salary through the effective date of
termination; (ii) the right to continue health care benefits under Title X of
the Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”), at
Executive’s cost, to the extent required and available by law; (iii)
reimbursement of expenses for which Executive is entitled to be reimbursed
pursuant to Section 6 above, but for which Executive has not yet been
reimbursed; and (iv) no other severance or benefits of any kind, unless required
by law or pursuant to any other written Company plans or policies, as then in
effect.


7. Involuntary Termination for Cause; Resignation without Good Reason.
a. Effectiveness. Notwithstanding any other provision of this Agreement, the
Company may terminate Executive’s employment at any time for Cause or Executive
may resign from Executive’s employment with the Company at any time without Good
Reason. Termination for Cause, or Executive’s resignation without Good Reason,
shall be effective on the date either Party gives notice to the other Party of
such termination in accordance with this Agreement unless otherwise agreed by
the Parties. In the event that the Company accelerates the effective date of a
resignation, such acceleration shall not be construed as a termination of
Executives employment by the Company or deemed Good Reason for such resignation.



--------------------------------------------------------------------------------



b. Effect of Termination. In the case of the Company’s termination of
Executive’s employment for Cause, or Executive’s resignation without Good
Reason, Executive shall be entitled to receive: (i) Base Salary through the
effective date of the termination or resignation, as applicable; (ii)
reimbursement of all business expenses for which Executive is entitled to be
reimbursed pursuant to Section 6 above, but for which Executive has not yet been
reimbursed; (iii) the right to continue health care benefits under COBRA, at
Executive’s cost, to the extent required and available by law; and (iv) no other
severance or benefits of any kind, unless required by law or pursuant to any
other written Company plans or policies, as then in effect.


8.  Involuntary Termination Without Cause; Resignation for Good Reason.
a. Effect of Termination. The Company shall be entitled to terminate Executive
with or without Cause at any time, subject to the following:
i.If Executive is terminated by the Company involuntarily without Cause
(excluding any termination due to death or Disability) or Executive resigns for
Good Reason, then, subject to the limitations of Sections 8(b) and 23 below,
Executive shall be entitled to receive: (A) Executive’s Base Salary through the
effective date of the termination or resignation; (B) continuing severance pay
at a rate equal to one hundred percent (100%) of Executive’s Base Salary, as
then in effect (less applicable withholding), for a period of twelve (12) months
from the date of such termination, to be paid periodically in accordance with
the Company’s normal payroll practices; (C) reimbursement of all business
expenses for which Executive is entitled to be reimbursed pursuant to Section 6
above, but for which Executive has not yet been reimbursed; (D) pro-rata portion
of the Target Bonus for the calendar year in which the termination occurs based
on the period worked by Executive during such calendar year prior to
termination; (E) provided that Executive elects COBRA coverage, the Company
shall reimburse Executive for a portion of each COBRA premium payment equal to
the portion the Company contributed to such health insurance premium cost as of
the date Executive’s employment terminates, until the earlier of six months from
the date of termination or the date upon which Executive becomes eligible to
receive health benefits through another employer; (F) accelerated vesting of the
Option equal to the number of shares subject to the Option that would have
vested had Executive otherwise remained employed for an additional six months
after the date his employment with the Company terminated; (G) the benefit under
the Change of Control Severance Policy in the Confidential Information
Agreement; and (H) no other severance or benefits of any kind, unless required
by law or pursuant to any written Company plans or policies, as then in effect.
ii.Conditions Precedent. Any severance payments contemplated by Section
8(a)(i)(B) above are conditional on Executive: (i) continuing to comply with the
terms of this Agreement and the Confidential Information Agreement; and (ii)
signing and not revoking a separation agreement and release of known and unknown
claims in the form provided by the Company (including nondisparagement and no
cooperation provisions) (the “Release”) and provided that such Release becomes
effective and irrevocable no later than sixty (60) days following the
termination date or such earlier date required by the release (such deadline,
the “Release Deadline”). If the Release does not become effective by the Release
Deadline, Executive will forfeit any rights to severance or benefits under this
Section 8(a)(i)(B) or elsewhere in this Agreement. Any severance payments or
other benefits under this Agreement will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 23(b). Except as required by Section 23(b), any installment payments
that would have been made to Employee during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments will be made as
provided in this Agreement, unless subject to the 6- month payment delay
described herein. Notwithstanding the foregoing, this Section 8(b) shall not
limit Executive’s ability to obtain expense reimbursements under Section 6 or
any other compensation or benefits otherwise required by law or in accordance
with written Company plans or policies, as then in effect.


9. Definitions.


a.Cause. For purposes of this Agreement, “Cause” shall mean: (i) Executive’s
continued failure to substantially perform the material duties and obligations
under this Agreement (for reasons other than death or Disability), which
failure, if curable within the reasonable discretion of the Company, is not
cured to the reasonable satisfaction of the Company within thirty (30) days
after receipt of written notice from the Company of such failure; (ii)
Executive’s failure or refusal to comply with the policies, standards and
regulations established by the Company from time to time which failure, if
curable in the reasonable discretion of the Company, is not cured to the
reasonable satisfaction of the Company within thirty (30) days after receipt of
written notice of such failure from the Company; (iii) any act of willful
misconduct, fraud,



--------------------------------------------------------------------------------



embezzlement, misrepresentation, or other unlawful act committed by Executive
that benefits Executive at the expense of the Company; (iv) the Executive’s
violation of a federal or state law or regulation applicable to the Company’s
business; (v) the Executive’s violation of, or a plea of nolo contendre or
guilty to, a felony under the laws of the United States or any state; (vi) the
Executive’s material breach of the terms of this Agreement or the Confidential
Information Agreement (defined below); or (vii) the Company’s severe financial
distress, whereby the Company is in the process of winding down its business and
Executive’s employment is terminated in connection with such winding down;
provided that prior to such termination, a determination is made by the
Company’s Board of Directors that none of the Company’s Officers (as that term
is defined in Section 16 of the Securities Exchange Act of 1934) will receive
severance payments in connection with the winding down of the Company’s
business.
b.Disability. For purposes of this Agreement, “Disability” means that Executive,
at the time notice is given, has been unable to substantially perform
Executive’s duties under this Agreement for not less than one-hundred and twenty
(120) work days within a twelve (12) consecutive month period as a result of
Executive’s incapacity due to a physical or mental condition and, if reasonable
accommodation is required by law, after any reasonable accommodation.
c.Good Reason. For purposes of this Agreement, “Good Reason” means Executive’s
written notice of Executive’s intent to resign for Good Reason with a reasonable
description of the grounds therefor within 10 days after the occurrence of one
or more of the following without Executive’s consent, and subsequent resignation
within 30 days following the expiration of any Company cure period (discussed
below): (i) a material reduction of Executive’s duties, position or
responsibilities (provided, however, that any change in duties, position, or
responsibilities due to the Company becoming a subsidiary or division of another
entity in connection with a Change of Control shall not be Good Reason); (ii) a
material reduction in Executive’s Base Salary or Target Bonus (with materiality
being defined for purposes of this subsection as five percent (5%) or more of
the Base Salary or Target Bonus); (iii) a material breach of this Agreement by
the Company; or (iv) any directive given to Executive by the Company that the
Company knows is in violation of a law, regulation, or material Company policy
and the Company requires Executive to implement as a condition of his continued
employment. Executive will not resign for Good Reason without first providing
the Company with written notice of the acts or omissions constituting the
grounds for “Good Reason” within 30 days of the initial existence of the grounds
for “Good Reason” and a reasonable cure period of not less than 30 days
following the date of such notice if such act or omission is capable of cure.


10. Company Matters.


a.Proprietary Information and Inventions. In connection with Executive’s
employment with the Company, Executive will receive and have access to Company
confidential information and trade secrets. Accordingly, enclosed with this
Agreement is a Confidentiality, Non-Solicitation, Intellectual Property and
Change of Control Agreement (the “Confidential Information Agreement”) which
contains restrictive covenants and prohibits unauthorized use or disclosure of
the Company’s confidential information and trade secrets, among other
obligations. Executive agrees to review the Confidential Information Agreement
and only sign it after careful consideration.
b.Resignation on Termination. On termination of Executive’s employment,
regardless of the reason for such termination, Executive shall immediately (and
with contemporaneous effect) resign any directorships, offices or other
positions that Executive may hold in the Company or any affiliate, unless
otherwise agreed in writing by the Parties.
c.Notification of New Employer. In the event that Executive leaves the employ of
the Company, Executive grants consent to notification by the Company to
Executive’s new employer about Executive’s rights and obligations under this
Agreement and the Confidential Information Agreement. Company agrees not to
notify Executive’s new employer unless it has a reasonable belief that Executive
has violated or intends to violate a provision of the Confidential Information
Agreement.


11. Arbitration. To ensure the timely and economical resolution of disputes that
may arise in connection with Executive’s employment with the Company, Executive
and the Company agree that any and all disputes, claims, or causes of action
arising from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, Confidential Information
Agreement, or Executive’s employment, or the termination of Executive’s
employment, including but not limited to all statutory claims, will be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest
extent permitted by law, by final, binding and confidential arbitration by a
single arbitrator conducted in Boston, Massachusetts by Judicial Arbitration and
Mediation Services Inc. (“JAMS”) under the then applicable JAMS rules (at the
following web address:); provided, however, this arbitration provision shall not
apply to sexual harassment claims to the extent prohibited by applicable law. A
hard copy of the rules will be provided to you upon request. A hard copy of the
rules will be provided to Executive upon request. By agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding.
In addition, all claims, disputes, or causes of action under this section,
whether by Executive or the Company, must be brought in an individual capacity,
and shall not be brought as a plaintiff (or claimant) or class member in any
purported class or representative proceeding, nor joined or consolidated with
the claims of any other person or entity. The Arbitrator may not consolidate the
claims of more than one person or entity,and may not preside over any form of
representative or class proceeding. To the extent that the preceding sentences
regarding class claims or proceedings are found to violate applicable law or are
otherwise found unenforceable, any claim(s) alleged or brought on behalf of a
class shall proceed in a court of law rather than by arbitration. The Company
acknowledges that Executive will have the right to be represented by legal
counsel at



--------------------------------------------------------------------------------



any arbitration proceeding. Questions of whether a claim is subject to
arbitration under this Agreement) shall be decided by the arbitrator. Likewise,
procedural questions which grow out of the dispute and bear on the final
disposition are also matters for the arbitrator. The arbitrator shall: (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; (b) issue a written
arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award; and (c) be authorized to award any or
all remedies that Executive or the Company would be entitled to seek in a court
of law. Executive and the Company shall equally share all JAMS’ arbitration
fees. Except as modified in the Confidential Information Agreement, each party
is responsible for its own attorneys’ fees. Nothing in this Agreement is
intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration. Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction. To the extent applicable law prohibits mandatory arbitration of
sexual harassment claims, in the event you intend to bring multiple claims,
including a sexual harassment claim, the sexual harassment may be publicly filed
with a court, while any other claims will remain subject to mandatory
arbitration.


12. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive's
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.
13. Notices. All notices, requests, demands and other communications called for
under this Agreement shall be in writing and shall be delivered via e-mail,
personally by hand or by courier, mailed by United States first-class mail,
postage prepaid, or sent by facsimile directed to the Party to be notified at
the address or facsimile number indicated for such Party on the signature page
to this Agreement, or at such other address or facsimile number as such Party
may designate by ten (10) days’ advance written notice to the other Parties
hereto. All such notices and other communications shall be deemed given upon
personal delivery, three (3) days after the date of mailing, or upon
confirmation of facsimile transfer or e-mail. Notices sent via e-mail under this
Section shall be sent to either the e-mail address in this Agreement, or for
e-mails sent by the Company to Executive, to the last e-mail address on file
with the Company.
14.  Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.
15. Integration. This Agreement, together with the Plan and related agreements,
and the Confidential Information Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.
16. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
17. Waiver. No Party shall be deemed to have waived any right, power or
privilege under this Agreement or any provisions hereof unless such waiver shall
have been duly executed in writing and acknowledged by the Party to be charged
with such waiver. The failure of any Party at any time to insist on performance
of any of the provisions of this Agreement shall in no way be construed to be a
waiver of such provisions, nor in any way to affect the validity of this
Agreement or any part hereof. No waiver of any breach of this Agreement shall be
held to be a waiver of any other subsequent breach
18. Governing Law. This Agreement will be governed by the laws of the
Commonwealth of Massachusetts (with the exception of its conflict of laws
provisions).
19. Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s legal
counsel, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.
20. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.
21. Effect of Headings. The section and subsection headings contained herein are
for convenience only and shall not affect the construction hereof.
22. Construction of Agreement. This Agreement has been negotiated by the
respective Parties, and the language shall not be construed for or against
either Party.
23. Section 409A.


a.Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
(together, the “Deferred Compensation



--------------------------------------------------------------------------------



Separation Benefits”) will be paid or otherwise provided until Executive has a
“separation from service” within the meaning of Section 409A.
b.Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service, will become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service, but prior to the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
c.Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of clause (a) above.
d.Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Compensation Separation Benefits for
purposes of clause (a) above. For purposes of this Agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Executive’s taxable year preceding Executive’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code for
the year in which Executive’s employment is terminated.
e.The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.






--------------------------------------------------------------------------------



“COMPANY”


X4 PHARMACEUTICALS, INC.
By: /s/ Paula M. Ragan
Address:
X4 Pharmaceuticals, Inc
955 Massachusetts Avenue, 4th Floor
Cambridge, MA 02139
Attn: Ronny Mosston
Email: Ronny.Mosston@x4pharma.com








“EXECUTIVE”


DEREK M. MEISNER
/s/ Derek Meisner


Executive Name




Address:
11 Thornton Rd.
Needham, MA 02492




Enclosure
Confidentiality, Non-Solicitation, Intellectual Property and Change of Control
Agreement







